Citation Nr: 1647369	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has previously been before the Board in January 2013, October 2015, and March 2016.  In October 2015, the Board denied the Veteran's claim of entitlement to service connection for hypertension, and remanded the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran timely appealed the denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's October 2015 decision to the extent it denied service connection for hypertension.  

In March 2016, the Board granted service connection for a left knee disability and remanded the Veteran's claim of entitlement to service connection for hypertension for the purpose of obtaining a medical opinion addressing whether the Veteran's hypertension is related to his in-service exposure to herbicides.

The Board notes that the Veteran requested a Board hearing regarding his claim of entitlement to an increased rating for his service-connected posttraumatic stress disorder.  The Board observes that according to a November 2016 letter from VA, the Veteran has been placed on a list of persons waiting to appear for a Travel Board hearing.  Given the pending hearing request, and the fact that the RO has taken action to schedule the requested hearing, this issue is not yet ripe for appellate review and will not be further addressed herein. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has a current diagnosis of hypertension.  As the Veteran served in the Republic of Vietnam during the Vietnam era, his exposure to herbicide agents in service is presumed.  38 U.S.C.A. § 1116.  In the Court's January 2016 JMR, the Court found that the Board erred by not addressing whether the Veteran's hypertension could be due to herbicides exposure.  According to the National Academy of Sciences (NAS), there is at least an indication that his currently diagnosed hypertension may be related to such exposure. 

Specifically, the NAS has found "limited or suggestive evidence of an association between" hypertension and Agent Orange exposure based on a recent statistical study.  See Nat'l Acad. Of Sci., Inst. Of Med., Veterans & Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 47,928.  The Secretary of VA concluded that the NAS findings were not sufficient to establish a "positive association" between hypertension and Agent Orange exposure to warrant a new presumption of service connection for hypertension on this basis.  See id.

Nevertheless, these findings of "limited or suggestive evidence of an association" between hypertension and Agent Orange exposure is at least sufficient to satisfy the "low threshold" of whether the Veteran's hypertension may be related to service to warrant obtaining a VA medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, although presumptive service connection for hypertension is not available based on herbicide exposure, the Veteran's claim may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

In March 2016, the Board remanded the Veteran's claim of entitlement to service connection for hypertension and directed the AOJ to obtain a medical opinion addressing whether the Veteran's hypertension is related to his in-service exposure to herbicides.  However, a medical opinion has not been obtained.  As there has not been substantial compliance with the remand directives, the appeal must again be remanded to obtain a medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examiner to review the Veteran's file.  After reviewing the Veteran's records, the examiner should provide an opinion addressing whether it is as at least as likely as not (i.e. 50 percent probability or greater) that the Veteran's hypertension disability either began during or was otherwise caused by his military service, including his exposure to herbicide agents.

In addressing this question, the examiner should assume that the Veteran was exposed to herbicide agents during service.  The examiner should discuss the relevance to the Veteran's particular situation, if any, to the NAS's findings in the Veterans and Agent Orange: Update 2010 report pertaining to the relationship between hypertension and herbicide exposure.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2. Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




